him to relief). Although trial counsel requested that the victim undergo a
                 psychological evaluation, counsel did not present expert testimony
                 regarding a child's supposed inability to recall certain events before age
                 five, particularly sexual events. Such testimony, if credible, could have
                 impacted the verdict in a way that cross-examination or other
                 impeachment could not, and therefore the district court was too quick to
                 dismiss this claim without conducting an evidentiary hearing. We
                 therefore
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.




                                                          Parraguirre


                                                                        110-3          J.
                                                          Douglas




                 cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                       Turco & Draskovich
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                      2
(0)1947A talpp